65 F.3d 900
UNITED STATES of America, Plaintiff-Appellee,v.Maurie Wade SHIELDS, a/k/a Chip, Defendant-Appellant.
No. 93-9270.
United States Court of Appeals,Eleventh Circuit.
Sept. 13, 1995.

Bruce S. Harvey, Atlanta, GA, for appellant.
Joe D. Whitley, U.S. Atty., NGA, James R. Harper, Amy Levin Weil, Asst. U.S. Attys., Atlanta, GA, for appellee.
Appeal from the United States District Court, for the Northern District of Georgia (No. 1:93-CR-248-01-RCF), Richard C. Freeman, Judge.
ON PETITION FOR REHEARING
(Opinion April 10, 1995, 11th Cir., 1995, 49 F.3d 707)
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges of this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.